Citation Nr: 1141145	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  02-20 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran initially filed a claim of entitlement to service connection for a back disability in August 1978.  The RO denied the claim and the Veteran appealed the RO's denial to the Board.  In October 1979, the Board denied the claim of entitlement to service connection for a back disability.  The Board's October 1979 decision is final. 

In April 2002, the Veteran filed the most recent claim to reopen the finally decided claim.  In June 2002, the RO determined that the Veteran did not submit new and material evidence to reopen the claim of entitlement to service connection for a back disability.  The Veteran filed a timely notice of disagreement and perfected the appeal currently before the Board. 

During the appeal period, in December 2003, the Board reopened the finally decided claim of entitlement to service connection for a back disability.  The reopened issue was remanded for additional development.  The Board remanded the reopened issue for further development again in October 2005. 

In April 2003, the Veteran presented personal testimony at a Board Videoconference hearing before an Acting Veterans Law Judge who has since retired.   A copy of the hearing transcript is of record. 

In a December 2006 decision, the Board denied the claim of service connection for a low back disability.  The Veteran then appealed the case to the U.S. Court of Appeals for Veteran's Claims (CAVC) and an Order granting a Unilateral Motion for Remand was issued in May 2008.  In November 2008, the Board remanded the claim for additional development.  In January 2011, the Board referred the claim for an opinion conducted by an orthopedist at the Veterans Health Administration (VHA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, the Board finds that a remand is necessary in order to obtain outstanding records from the Social Security Administration  (SSA).  In this regard, documentation in the claims file reflects that the Veteran was awarded SSA disability benefits in October 2004 for a low back disability.  The Veteran has submitted the favorable decision granting these benefits, however, the records upon which the decision was based have not yet been requested or received.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

Next, in April 2003, the Veteran testified before an  Acting Veterans Law Judge who is no longer employed by the Board.  Thus, the Veteran should be offered an additional opportunity to testify before the Board.  As such notice or hearing has not yet been provided or conducted, the RO should offer the opportunity for a new hearing to the Veteran and, if the Veteran requests a new hearing, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011). 


Accordingly, the case is REMANDED for the following actions:

1.  Any determination pertinent to the Veteran's claim for SSA disability benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request that the Veteran identify any outstanding treatment records relevant to his back disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from  the VA dated from December 2006 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Inform the Veteran that the Acting Veterans Law Judge that took his testimony at the April 2003 hearing is no longer employed at the Board.  Offer the Veteran an additional opportunity to testify before the Board.  If the Veteran requests an additional hearing, schedule a travel or videoconference hearing accordingly. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


